Citation Nr: 0800995	
Decision Date: 01/10/08    Archive Date: 01/22/08

DOCKET NO.  05-19 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1151 as the result of 
VA medical care.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel



INTRODUCTION

The veteran had active service from April 1943 to November 
1945.  He died in May 2004.  The appellant claims as the 
veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The appellant originally requested a Board videoconference 
hearing in her April 2005 substantive appeal.  However, she 
indicated that she no longer wanted a hearing in 
correspondence dated June 2005.  Therefore, the hearing 
request is considered withdrawn.  See 38 C.F.R. § 20.704 
(2007).   


FINDINGS OF FACT

1.  The veteran died at a VA medical facility in May 2004.  
The death certificate lists the cause of death as respiratory 
failure, due to aspiration pneumonia, as a result of 
congestive heart failure.

2.  The evidence does not show that the veteran's death was 
proximately due to carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing medical care or an event that was 
not reasonably foreseeable.




CONCLUSION OF LAW

The criteria for entitlement to DIC under the provisions of 
38 U.S.C.A. § 1151 as a result of VA medical care have not 
been met.  38 U.S.C.A. §§ 1151, 5103(a), 5103A (West 2002); 
38 C.F.R. § 3.361 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under certain circumstances, DIC shall be awarded for a 
qualifying death if a veteran in the same manner as if such 
death were service connected.  38 U.S.C.A. § 1151(a) (West 
2002); 38 C.F.R. § 3.361 (2007).  

Specifically, the relevant law provides that where any 
veteran shall have suffered an injury or death as a result of 
hospitalization, medical or surgical treatment or 
examination, and such injury or death results in additional 
disability to the veteran, disability compensation shall be 
awarded in the same manner as if such disability were 
service-connected.  38 U.S.C.A. § 1151 (West 2002).  In 
pertinent part, 38 U.S.C.A. § 1151 provides that a disability 
is a qualifying disability if: 

the disability or death . . . was not the 
result of such veteran's own willful 
misconduct, and the disability or death . 
. . was caused by hospital care, medical 
or surgical treatment, or examination . . 
. and the proximate cause of the 
disability or death . . . was 
carelessness, negligence, lack of proper 
skill, error in judgment or similar 
instance of fault on the part of [VA] . . 
. or an event not reasonably foreseeable 
. . . .

A VA final rule provided regulations, in essence, codifying 
the requirements for benefits under 38 U.S.C. 1151(a).  This 
change became effective September 2, 2004.  69 Fed. Reg. 
46426 (Aug. 3, 2004) (including the codification of 38 C.F.R. 
§ 3.361 which applies to such claims filed on or after 
October 1, 1997, and revising 38 C.F.R. § 3.358 to state that 
the section only applied to claims filed before October 1, 
1997).    

Regulations now provide that benefits under 38 U.S.C. 
1151(a), for claims received by VA on or after October 1, 
1997, for additional disability or death due to hospital 
care, medical or surgical treatment, examination, training 
and rehabilitation services, or compensated work therapy 
program, require actual causation not the result of 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished, 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  The additional disability or death must 
not have been due to the veteran's failure to follow medical 
instructions.  38 C.F.R. § 3.361.  

It must be shown that the hospital care, medical or surgical 
treatment, or examination caused the veteran's additional 
disability or death and that (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider or that (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's, informed consent.  

To establish the proximate cause of an additional disability 
or death it must be shown that there was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination.  Whether 
the proximate cause of a veteran's additional disability or 
death was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  

The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  Id.

Here, the appellant, the veteran's surviving spouse, seeks 
DIC benefits and asserts that the veteran died as a result of 
VA care.  She specifically alleges that he choked to death in 
the early morning hours in May 2004 after he was fed solid 
food earlier the previous day.  The record reflects that he 
was fed non-solid foods through a percutaneous endoscopic 
gastrostomy (PEG) tube as a result of his dysphasia.

In this case, the Board finds that the preponderance of the 
evidence is against compensation for the cause of the 
veteran's death pursuant to the provisions of 38 U.S.C.A. § 
1151.  Specifically, the veteran's death certificate lists 
the immediate cause of death as respiratory failure due to or 
as a consequence of aspiration pneumonia, due to or as a 
consequence of congestive heart failure.  The appellant's 
concept that the veteran choked to death or anything 
reasonably associated with asphyxiation was not listed among 
the causes of the veteran's death.  

The veteran's hospital course summary indicates that he was 
admitted to the nursing home care unit in July 2000 with a 
diagnosis of dysphasia as well as periodic episodes of 
emesis.  He was originally fed through a PEG tube, although 
it had been removed as his condition improved.  However, the 
tube was restored when his condition deteriorated.  

He developed respiratory distress (shortness of breath) 
during a bout of emesis in late May 2004, and was transferred 
to the emergency room and admitted to the medical unit.  
According to the hospital records, he vomited a small amount 
of bile (suggesting that he was not vomiting solid food) 
while receiving treatment in the emergency room and was 
diagnosed with probable aspiration pneumonia in light of 
hypoxia.  He was transferred to another floor for further 
evaluation, but died shortly thereafter.  There is no mention 
in the hospital course summary of vomiting food or 
asphyxiation.  

The Board has considered the appellant's statement that she 
was told by the veteran that he ate solid foods on the 
morning preceding his death, and that he died while 
"throwing up" and "choking" early the next morning.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The appellant is competent to report those things within the 
scope of her personal knowledge as it comes to her through 
her senses.  Layno, 6 Vet. App. at 470.  As a lay person, 
however, she is not competent to offer opinions on medical 
diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues. 
See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992).

Although her statements are probative of what the veteran 
stated, they are not competent or credible evidence to 
establish the cause of his death.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
at 494-95; Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  

Even if he was given solid food during his stay at the 
nursing home care unit, there is no competent evidence 
indicating that he died as a result.  The only documented 
instance of "throwing up" was when the veteran vomited bile 
(not food).  As mentioned earlier, there is no evidence in 
the record suggesting that the veteran choked to death or 
vomited food.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim and the appeal is denied.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the appellant in July 2004 and August 2004 
that fully addressed all four notice elements and was sent 
prior to the initial RO decision in this matter.  The letter 
informed the appellant of what evidence was required to 
substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence in her possession to the RO.  

There is no allegation from the appellant that she has any 
evidence in her possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting the 
appellant in the procurement of service medical records and 
pertinent treatment records when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained  service medical 
records and VA treatment records.  The appellant submitted 
the veteran's death certificate as well as several written 
statements.

In addition, although a VA medical opinion was not obtained, 
the Board finds there is otherwise sufficient competent 
evidence of record (in the form of VA treatment records 
documenting the events leading up to the veteran's death, as 
well as the terminal hospital note, and his death 
certificate) to make a decision on the claim.  

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

DIC under the provisions of 38 U.S.C.A. § 1151 as a result of 
VA medical care is denied.  



____________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


